G. H. A. KUNST, Judge.
Claimant’s one and one-half ton truck, loaded with six tons of lime, broke through state bridge crossing French creek, Pleasant county, West Virginia, May 27, 1943.
The accident was due to rotton bridge sills and there was no warning as to condition of bridge and its carrying capacity.
Claim is for the cost of repairing truck and the value of the lime lost, which amounted to $59.53.
Respondent recommends and the attorney general approves its payment.
An award of fifty-nine dollars and fifty-three cents ($59.53) is made to claimant.